DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 Response to Amendment
Claims 1, 6-7, 10-11, 13-14 and 16-17 are pending. Claims 2-5, 8-9, 12, 15 and 18-20 have been cancelled.
Response to Arguments
Applicant’s arguments filed 02/26/2021 have been fully considered. 
Regarding the rejections of claims 1, 7 and 16 under 35 U.S.C. 103 as being unpatentable over Glass (US20160119399A1) in view of Arulambalam et al (US20090147787A1), Applicant's amendments have necessitated new grounds of rejection. Claims 1, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Song et al (US20180213295A1).
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US20160119399A1) in view of Song et al (US20180213295A1).
Regarding claim 1, Glass discloses a method for converting a streaming video from a first video streaming protocol [RTP] to a second video streaming protocol [WebRTC], the method comprising (Fig 4 and para [0054] show media formatter 412 reformats video data traffic from RTP (Real-time Transport 
receiving at a server [media formatter], from a computer network, a plurality of data packets encoded in the first video streaming protocol [RTP], the plurality of data packets being part of a communication session that transmits a video content from a video source [enterprise video phone] to a client device [web client] (para [0048] shows the media formatter receives video packets in standardized RTP packet format from enterprise video phone 404 for delivering data (e.g. audio and/or video data) over IP networks to the web client); 
at the server, extracting [removing RTP wrappers] a plurality of video frames and a plurality of audio frames from the plurality of data packets, the plurality of video frames encoded in a first content protocol [H.264] and the plurality of audio frames encoded in a second content protocol [G.711] (para [0055] shows the media formatter 412 will remove any additional RTP wrappers required for the audio and video media; para [0063] shows H.264 codec is used at the enterprise video phone; para [0006, 0050] shows the enterprise end subsequently sent G.711 audio directly to the web browser without the need for intermediary transcoding since web browsers that support WebRTC have native facilities for supporting G.711, e.g. audio frames are encoded in G.711);
at the server, encoding [reformat from RTP to WebSocket] the plurality of video frames in the second video streaming protocol [WebSocket] without transcoding the plurality of video frames, to form a new plurality of data packets encoded according to the second video streaming protocol with the plurality of video frames being in the first content protocol [RTP] (Fig 4 and para [0054] show media formatter 412 reformats video data traffic from RTP (Real-time Transport Protocol from enterprise video phone 404) to WebSocket (to web client 402); para [0067] shows the same type of codec is advantageously downloaded to both the enterprise video phone and the web client so that the two endpoints can participate in the communication session without the need for any transcoding; para [0052, 0063] shows since WebRTC does not necessarily provide native support of H.264 and plugins are no longer supported by many browsers due to security concerns, the web client downloads a script to perform H.264 for ensuring media encoding compatibility with an enterprise video phone that uses H.264 codec; para [0054] shows the media formatter reformats H.264 video data by adding WebSocket headers to the data packets); and 
at the server, encoding the plurality of audio frames within the new plurality of data packets encoded according to the second video streaming protocol [WebRTC] (para [0053] shows communication channels for real-time audio can be implemented using WebRTC; para [0006] shows WebRTC includes audio codec such as G.711; para [0051] shows a web browser application that supports WebRTC will include the necessary G.711 codec and WebRTC data transport facilities which are needed to support the audio data portion of the video communication session); and 
outputting from the server, over the computer network, the new plurality of data packets to the client device (para [0054] shows the media formatter adds WebSocket headers to the data packets for transmission to the web client.)
 
Glass failed to teach:
at the server and prior to encoding, storing the plurality of video frames in an input buffer and performing one or both of the following in the input buffer to produce a plurality of checked video frames: 
(i) performing a quality check to determine whether video frames that should be in the communication session are missing from the plurality of video frames, and 
(ii) temporally ordering the plurality of video frames.
However Song, in an analogous art (Fig 5 and para [0044] show converting RTP to transmit over a WebSocket), discloses:
storing the plurality of video frames in an input buffer and performing one or both of the following in the input buffer to produce a plurality of checked video frames: (i) performing a quality check to determine whether video frames that should be in the communication session are missing from the plurality of video frames, and (ii) temporally ordering the plurality of video frames (para [0083] shows the buffer controller 126 can retain the video frames and audio frames stored in the buffer even when the reception interruption of the media data occurs, e.g. frames are missing. If the reception of subsequent media data is resumed, video frames and audio frames obtained from the subsequent media data may be subsequently stored in the buffer, e.g. temporally ordering the plurality of frames.)
The conversion from/to RTP to/from WebSocket in Glass (para [0054]) is mapped to Fig 5 in Song. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media formatter in Glass (para [0047]) with the buffer controller in Song (para [0083]) in order to retain the video frames and audio frames stored in the buffer even when reception interruption of media data occurs so that the video frames and audio frames obtained from subsequent media data can be stored subsequently in the buffer when the reception of the subsequent media data is resumed (Song; para [0105].) 

Regarding claim 6, Glass-Song as applied to claim 1 discloses the second video streaming protocol is WebRTC (Web Real-Time Communication) (Glass; para [0014] shows WebRTC could be used to connect the media formatter 412 to web client 402.)

Regarding claim 7, Glass discloses a method for converting a streaming video from a first video streaming protocol [RTP] to a second video streaming protocol [WebRTC], the method comprising Fig 4 and para [0054] show media formatter 412 reformats video data traffic from RTP (Real-time Transport Protocol from enterprise video phone 404) to WebSocket (to web client 402); para [0014] shows alternatively, WebRTC could be used to connect the media formatter 412 to web client 402): 
receiving at a server [media formatter], from a computer network, a plurality of data packets encoded in the first video streaming protocol [RTP], the plurality of data packets being part of a communication session that transmits a video stream from a video source [enterprise video phone] to a client device [web client] (para [0048] shows the media formatter receives video packets in standardized RTP packet format from enterprise video phone 404 for delivering data (e.g. audio and/or video data) over IP networks to the web client); 
at the server, extracting [removing RTP wrappers] a plurality of video frames from the plurality of data packets, the plurality of video frames encoded in a first content protocol [H.264]; at the server, extracting a plurality of audio frames from the plurality of data packets, the plurality of audio frames encoded in a second content protocol [G.711] (para [0055] shows the media formatter 412 will remove any additional RTP wrappers required for the audio and video media; para [0063] shows H.264 codec is used at the enterprise video phone; para [0006, 0050] shows the enterprise end subsequently sent G.711 audio directly to the web browser without the need for intermediary transcoding since web browsers that support WebRTC have native facilities for supporting G.711, e.g. audio frames are encoded in G.711);
at the server, encoding [reformat from RTP to WebSocket] the plurality of video frames and the plurality of audio frames into the second video streaming protocol [WebSocket] without transcoding the plurality of video frames, to form a new plurality of data packets encoded according to the second video streaming protocol with the plurality of video frames being in the first content protocol [H.264] (Fig 4 and para [0054] show media formatter 412 reformats video data traffic from RTP (Real-time Transport Protocol from enterprise video phone 404) to WebSocket (to web client 402); para [0067] shows the same type of codec is advantageously downloaded to both the enterprise video phone and the web client so that the two endpoints can participate in the communication session without the need for any transcoding; para [0052, 0063] shows since WebRTC does not necessarily provide native support of H.264 and plugins are no longer supported by many browsers due to security concerns, the web client downloads a script to perform H.264 for ensuring media encoding compatibility with an enterprise video phone that uses H.264 codec; para [0054] shows the media formatter reformats H.264 video data by adding WebSocket headers to the data packets; para [0053] shows communication channels for real-time audio can be implemented using WebRTC; para [0006] shows WebRTC includes audio codec such as G.711; para [0051] shows a web browser application that supports WebRTC will include the necessary G.711 codec and WebRTC data transport facilities which are needed to support the audio data portion of the video communication session); and 
outputting from the server, over the computer network, the new plurality of data packets to the client device (para [0054] shows the media formatter adds WebSocket headers to the data packets for transmission to the web client.)

Glass failed to teach:
at the server and prior to encoding, storing the plurality of video frames in an input buffer and performing one or both of the following in the input buffer to produce a plurality of checked video frames: 
(i) synchronizing the plurality of video frames to the plurality of audio frames, and 
(ii) performing a quality check to determine whether video frames that should be in the communication session are missing from the plurality of video frames prior to encoding.
However Song, in an analogous art (Fig 5 and para [0044] show converting RTP to transmit over a WebSocket), discloses:
storing the plurality of video frames in an input buffer and performing one or both of the following in the input buffer to produce a plurality of checked video frames: (i) synchronizing the plurality of video frames to the plurality of audio frames, and (ii) performing a quality check to determine whether video frames that should be in the communication session are missing from the plurality of video frames prior to encoding (para [0083] shows the buffer controller 126 can retain the video frames and audio frames stored in the buffer even when the reception interruption of the media data occurs, e.g. frames are missing. If the reception of subsequent media data is resumed, video frames and audio frames obtained from the subsequent media data may be subsequently stored in the buffer, e.g. temporally ordering the plurality of frames.)
The conversion from/to RTP to/from WebSocket in Glass (para [0054]) is mapped to Fig 5 in Song. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media formatter in Glass (para [0047]) with the buffer controller in Song (para [0083]) in order to retain the video frames and audio frames stored in the buffer even when reception interruption of media data occurs so that the video frames and audio frames obtained from subsequent media data can be stored subsequently in the buffer when the reception of the subsequent media data is resumed (Song; para [0105].) 

Regarding claim 10, Glass-Song as applied to claim 7 discloses:
receiving at the server, over the computer network, a media control signal from the client device in a first signal protocol (Glass; para [0061] shows the relatively simple signaling protocols implemented at the web browser; para [0042] shows the user interface can include a forward/back control to specify that the web application browser is to display certain previously viewed internet based resources);
at the server, converting the media control signal from the first signal protocol to a second signal protocol [SIP] (Glass; Fig 4 and para [0061] shows the signaling gateway 406 ensures that the relatively simple signaling protocols implemented at the web browser are transcoded to the SIP signaling used at the enterprise level (e.g., for signaling between the video phone 404 and the signaling gateway)); and 
outputting from the server, over the computer network, the media control signal to the video source in the second signal protocol (Glass; para [0061] shows the SIP signaling used at the enterprise level (e.g., for signaling between the video phone 404 and the signaling gateway).)

Regarding claim 11, Glass-Song as applied to claim 7 discloses the media control signal pauses transmission of the video stream (Song; para [0048] shows a command to pause the playback of one or all media streams.)

Regarding claim 13, Glass-Song as applied to claim 7 discloses the plurality of video frames are in the first content protocol [H.264] when encoded into the second video streaming protocol [WebRTC] (Glass; para [0052, 0063] shows since WebRTC does not necessarily provide native support of H.264, the web client downloads a script to perform H.264 for ensuring media encoding compatibility with an enterprise video phone that uses H.264 codec; para [0054] shows the media formatter adds TCP/IP packet headers and WebSocket headers to the H.264 data packets for transmission to the web client)

Regarding claim 16, Glass discloses computer readable memory having computer executable instructions embodied thereon, that when executed (para [0071]), 
performs a method for converting a real time streaming protocol (RTSP) media stream to a WebRTC (Web Real-Time Communication) media stream, the method comprising (para [0026] shows video streaming sessions; Fig 4 and para [0054] show media formatter 412 reformats live video data traffic from RTP (from enterprise video phone 404) to WebSocket (to web client 402); para [0014] shows alternatively, WebRTC (instead of WebSocket) could be used to connect the media formatter 412 to web client 402): 
receiving at a server [media formatter], over a computer network, real-time transport protocol RTP (Real-Time Transport Protocol) data packets that are part of a communication session between a video source [enterprise video phone] and a client device [web client] (para [0048] shows the media formatter receives video packets for the web client in standardized RTP packet format from enterprise video phone 404); 
at the server, extracting [removing RTP wrappers] a plurality of video frames and a plurality of audio frames from the RTP data packets, the plurality of video frames encoded in a first content protocol [H.264] and the plurality of audio frames encoded in a second content protocol [G.711] (para [0055] shows the media formatter 412 will remove any additional RTP wrappers required for the audio and video media; para [0063] shows H.264 codec is used at the enterprise video phone; para [0006, 0050] shows the enterprise end subsequently sent G.711 audio directly to the web browser without the need for intermediary transcoding since web browsers that support WebRTC have native facilities for supporting G.711, e.g. audio frames are encoded in G.711);
at the server, encoding [reformat from RTP to WebSocket] the plurality of video frames without transcoding the plurality of video frames, to form WebRTC data packets with the plurality of video frames being in the first content protocol [H.264] (Fig 4 and para [0054] show media formatter 412 reformats video data traffic from RTP (Real-time Transport Protocol from enterprise video phone 404) to WebSocket (to web client 402); para [0067] shows the same type of codec is advantageously downloaded to both the enterprise video phone and the web client so that the two endpoints can participate in the communication session without the need for any transcoding; para [0052, 0063] shows since WebRTC does not necessarily provide native support of H.264, the web client downloads a script to perform H.264 for ensuring media encoding compatibility with an enterprise video phone that uses H.264 codec; para [0054] shows the media formatter reformats H.264 video data by adding WebSocket headers to the data packets);
at the server, encoding the plurality of audio frames within the WebRTC data packets (para [0053] shows communication channels for real-time audio can be implemented using WebRTC; para [0006] shows WebRTC includes audio codec such as G.711; para [0051] shows a web browser application that supports WebRTC will include the necessary G.711 codec and WebRTC data transport facilities which are needed to support the audio data portion of the video communication session); and 
communicating the WebRTC data packets from the server to the client device para [0054] shows the media formatter adds WebSocket headers to the data packets for transmission to the web client.)

Glass failed to teach:
at the server and prior to encoding, storing the plurality of video frames in an input buffer and performing one or both of the following in the input buffer to produce a plurality of checked video frames: 
(i) temporally ordering the plurality of video frames, and 
(ii) performing a quality check to determine whether video frames that should be in the communication session are missing from the plurality of video frames prior to encoding; 
However Song, in an analogous art (Fig 5 and para [0044] show converting RTP to transmit over a WebSocket), discloses:
at the server, storing the plurality of video frames in an input buffer and performing one or both of the following in the input buffer to produce a plurality of checked video frames: (i) temporally ordering the plurality of video frames, and (ii) performing a quality check to determine whether video frames that should be in the communication session are missing from the plurality of video frames prior to encoding (para [0083] shows the buffer controller 126 can retain the video frames and audio frames stored in the buffer even when the reception interruption of the media data occurs, e.g. frames are missing. If the reception of subsequent media data is resumed, video frames and audio frames obtained from the subsequent media data may be subsequently stored in the buffer, e.g. temporally ordering the plurality of frames.)
The conversion from/to RTP to/from WebSocket in Glass (para [0054]) is mapped to Fig 5 in Song. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media formatter in Glass (para [0047]) with the buffer controller in Song (para [0083]) in order to retain the video frames and audio frames stored in the buffer even when reception interruption of media data occurs so that the video frames and audio frames obtained from subsequent media data can be stored subsequently in the buffer when the reception of the subsequent media data is resumed (Song; para [0105].) 

Regarding claim 17, Glass-Song as applied to claim 16 discloses: 
receiving, at the server, a media control signal from the client device in a first format [simple signaling protocols implemented at the web browser] (Glass; para [0061] shows the relatively simple signaling protocols implemented at the web browser; para [0042] shows the user interface can include a forward/back control to specify that the web application browser is to display certain previously viewed internet based resources); 
at the server, converting the media control signal from the first format to a second format [SIP] (Glass; Fig 4 and para [0061] shows the signaling gateway 406 ensures that the relatively simple signaling protocols implemented at the web browser are transcoded to the SIP signaling used at the enterprise level (e.g., for signaling between the video phone 404 and the signaling gateway)); and 
outputting from the server the media control signal to the video source in the second format (Glass; para [0061] shows the SIP signaling used at the enterprise level (e.g., for signaling between the video phone 404 and the signaling gateway).)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Song, further in view of Casey et al (US20160269455A1).
Regarding claim 14, Glass-Song as applied to claim 7 fails to teach the plurality of video frames comprise i-frames and b-frames.
However Casey, in an analogous art (para [0066] shows live media streams provided over RTSP), discloses the plurality of video frames comprise i-frames and b-frames (para [0020] shows I-frames as reference key frames and B-frames and P-frames as predictive frames.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Glass-Song with the teaching of Casey in order to provide information about differences between the predictive frame and a reference key frame (Casey; para [0020].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442